Citation Nr: 0714082	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-21 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic otitis media 
with bilateral hearing loss disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The appellant served on active duty from December 1961 to 
February 1962. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  In November 2004, the veteran appeared before the 
undersigned at a Travel Board hearing at the RO.  A 
transcript of this hearing is of record.  At the hearing the 
veteran submitted additional evidence with a waiver of the 
right to have the evidence initially reviewed by the RO.  

The Board remanded the case in June 2006 for procedural and 
evidentiary development.  That having been accomplished, the 
case has been returned to the Board.  


FINDING OF FACT

Chronic otitis media with bilateral hearing loss pre-existed 
the veteran's entrance into active service but did not 
undergo a permanent increase in severity during the veteran's 
short period of service.  


CONCLUSION OF LAW

Chronic otitis media with bilateral hearing loss pre-existed 
active service and were not aggravated during active service.  
38 U.S.C.A. § 1131, 1132 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304(b), 3.306, 3.385 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  38 U.S.C.A. §§ 5103, 
5103A and 38 C.F.R § 3.159.  But, VA is not required to 
provide a predecisional adjudication of what evidence is 
needed to grant a claim because "the duty to notify deals 
with evidence gathering, not analysis of already gathered 
evidence" nor is VA required to provide notice "upon 
receipt of every piece of evidence or information."  
Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify claimants of the 
information and medical or lay evidence needed to 
substantiate a claim, which information and evidence VA will 
obtain, and which the claimant is expected to provide.  Under 
38 C.F.R. § 3.159, VA must request any evidence in a 
claimant's possession that pertains to the claim.  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the veteran was provided with 
pre-adjudication VCAA notice by letter, dated in November 
2001, prior to the April 2002 RO decision which is appealed.  

The veteran was notified of the evidence needed to 
substantiate his claim of service connection, namely, 
evidence of that a disease was made worse during service.  
The veteran was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf.  

The VCAA notice did not cite the law and regulations 
governing effective dates.  However, if a service connection 
claim is denied, the rating and effective date matters are 
moot but if granted this matter would be initially addressed 
by the RO.  Also, after VCAA notice is given in an original 
service connection claim, further VCAA notice of 
"downstream" issues, e.g., an initial rating or effective 
date, is not required.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  Because the claim for service connection is denied, 
there is no possibility that downstream rating or effective 
date issues will be raised.  So, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Moreover, the appellant was provided the VCAA notice 
requirements as to all five elements of a service connection 
claim by letter of July 2006, after the Board remanded the 
case in June 2006, following which the claim was 
readjudicated in the November 2006 Supplemental Statement of 
the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006) (citing Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 
122-24 (2004)) (curing a timing of notice defect with proper 
noticed followed by readjudication, providing an opportunity 
to participate in the claim processing).  

An August 2003 deferred rating decision indicates that the 
veteran reported that he had never received the initial VCAA 
letter.  This was apparently in response to the veteran's 
Notice of Disagreement (NOD) in which he stated that he had 
not received a "letter of duty to assist dated Nov. 19, 
2002."  

So, in a letter later in August 2003 the RO again informed 
him of the required VCAA information and that medical records 
had not been received from Dr. Martinez.  He was again 
requested to obtain Dr. Martinez's records.  

Moreover, the Board notes that the initial VCAA letter was 
not dated "Nov. 19, 2002" but was dated November 19, 2001.  
Moreover, the November 2001 VCAA letter was sent to the 
veteran's most recent address of record, as listed in his 
September 2001 VA From 21-526, Application for Compensation.  

For VA purposes, notice means written notice sent to a 
claimant or payee to his or her latest address of record.  
38 C.F.R. § 3.1(q).  There is a presumption of regularity 
under which it is presumed that government officials have 
properly discharged their duties.  VA need mail notice only 
to the latest address of record in order for this 
presumption to attach.  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); see also Saylock v. Derwinski, 3 Vet. 
App. 394, 395 (1992).  

Here, the November 2001 RO letter was not returned as 
undeliverable.  So, the presumption of regularity is not 
rebutted by clear and contrary evidence.  See Ashely v. 
Derwinski, 2 Vet. App. 307, 308-309 (1992) and Kuo v. 
Derwinski, 2 Vet. App. 662, 665 (1992) (the presumption of 
regularity is not absolute and may be rebutted by the 
submission of clear evidence to the contrary).  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (notice of the five elements of a 
service connection claim), aff'd Hartman v. Nicholson, --- 
F.3d ----, 2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  

The veteran was afforded the opportunity to testify at a 
travel Board hearing in November 2004, at which he submitted 
additional evidence, together with a waiver of initial 
consideration of that evidence by the RO.  The RO has 
obtained the veteran's service medical records (SMRs).  

The RO twice requested that Dr. Martinez send copies of 
medical records of the veteran.  This was done in November 
2001 and again in January 2002.  The veteran was informed by 
RO letter in January 2002 that Dr. Martinez had not responded 
and he was requested to obtain those records.  Generally, 
under 38 U.S.C.A. § 5103A(a) and (b) and 38 C.F.R. § 3.159(c) 
the RO is not required to make more than two attempts to 
obtain such records.  The veteran's wife testified at the 
travel Board hearing that the records of Dr. Martinez had 
been destroyed and could not be obtained.  Page 5 of the 
transcript of that hearing.  

VA has obtained private clinical records from S. Krzeminski, 
D.O.; the Henry Ford Hospital; Texas Rehabilitation 
Commission, Presbyterian Hospital.  The veteran has not 
identified any additionally available evidence for 
consideration in his appeal.  

In August 2002 the veteran requested copies of his medical 
records and the RO provided him with those in that same 
month.  See Anderson v. West, 12 Vet. App. 491, 495 - 96 
(1999) (VA has a duty to provide copies of documents within 
its possession upon a written request that properly 
identifies the documents and states the purpose for which the 
documents are to be used). 

VA conducted the necessary medical inquiries in an effort to 
substantiate the claim for service connection in March 2002 
and October 2006.  

As there is no indication that the veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  



Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a pre-existing injury 
or disease.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.306.  

Under 38 U.S.C.A. § 1132, a veteran who served during 
peacetime for six months or more is afforded a presumption of 
sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can only be rebutted by clear and 
unmistakable evidence that such disability existed prior to 
service and, if that presumption is rebutted, and there is an 
increase in disability during service, a presumption arises 
of aggravation in service (which likewise can be rebutted 
only by clear and unmistakable evidence of nonaggravation).  
See 38 C.F.R. § 3.304(b). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Background

The SMRs show that on service entrance examination in August 
1961 the veteran did not have any problems with his ear 
drums, otitis media or hearing loss disability.  Audiometry 
test results were not provided.  

The veteran was treated on January 15, 1962, for bloody 
discharge from his right ear and for hearing loss.  It was 
noted that he had had purulent drainage from the right ear 
for the last four days.  He had long standing chronic otitis 
media of the right ear.  There had been two attempts at 
myringoplasty in September 1961.  He had had vertigo several 
times since his ear had begun to drain but had not had 
headaches, earaches, fever or colds.  On examination, in the 
right ear there was a large postero-inferior central 
perforation from which drained a yellow-brown pus.  In the 
left ear there was a crust, which could not be removed, over 
an attic perforation.  The rest of the left ear drum was 
fairly normal.  The impression was otitis media of both ears.  

A skull X-ray in January 1962 revealed poor development of 
each mastoid sinus cavity with no marginal dell development.  
There was accentuation of the lateral sinus plate and antral 
cell sclerosis, bilaterally.  The impression was bilateral 
chronic mastoiditis.  

The veteran was afforded audiometric testing on January 15th 
which found that his threshold levels, in decibels, were as 
follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
30
30
35
40
50
Left Ear
40
50
45
40
40

On January 17th, the veteran had some vertigo but no 
drainage, headache, fever or chills.  He was still having 
some pain in his right ear.  On examination there was no 
change in the perforation of the right ear but there was some 
mucoid discharge in the middle ear.  There was hyperemia of 
the middle ear mucosa.  It was noted that in view of the 
chronic otitis media of the right ear he was not qualified 
for induction but was qualified for retention.  Because of an 
erroneous induction into service, he was to be seen by a 
Medical Board.  

On examination for a Medical Board on January 18th the 
veteran's ears and ear drums were reportedly normal.  The 
assessments were chronic suppurative otitis media of both 
ears, perforation of the tympanic membranes of each ear, and 
bilateral conductive deafness due to chronic otitis media.  
The results of audiometric testing on January 17th were 
reported.  

That testing revealed the veteran's threshold levels, in 
decibels, were as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
50
55
50
45
45
Left Ear
40
45
40
40
45

In an adjunct medical history questionnaire the veteran 
reported having or having had ear, nose or throat trouble as 
well as running of his ears.  

The veteran was afforded audiometric testing on January 18th 
which found that his threshold levels, in decibels, were as 
follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
70
70
80
80
90
Left Ear
45
70
35
50
50

On January 19th, it was noted that the veteran had had pain 
in ear the night before and vertigo after being out in the 
cold.  On examination his right ear was clean but there was 
mucoid discharge in the middle ear.  

A January 19th report of an evaluation for that Medical Board 
noted that the veteran had a long standing history of chronic 
otitis media of the right ear.  He had had decreased hearing 
in both ears for many years.  There had been two failed 
attempts at a myringoplasty in September 1961.  He had had 
intermittent drainage from the right ear since then.  He did 
not recall ever having had drainage from the left ear.  He 
had had vertigo several times since the right ear began to 
drain four days ago.  On examination there was a large 
postero-inferior central perforation of the right tympanic 
membrane draining yellow-brown mucous.  It was reported that 
he had a 52 decibel conductive hearing loss in the speech 
frequencies in the right ear and a 42 decibel conductive 
hearing loss in the left ear in the speech frequencies.  The 
assessments were chronic suppurative otitis media of both 
ears, perforation of the tympanic membranes of each ear, and 
bilateral conductive deafness due to chronic otitis media, 
with each being disqualifying for induction but qualifying 
for retention (with a hearing aid for the hearing loss).  

Several days later the veteran had pain in his right ear but 
no vertigo.  Later in January 1962 he met with a Medical 
Evaluation Board and elected separation from service.  

A January 23rd report of Medical Board Proceedings determined 
that the veteran had chronic suppurative otitis media of both 
ears, perforation of the tympanic membranes of each ear, and 
bilateral conductive deafness due to chronic otitis media.  
Each of these was found to have existed prior to service and 
to be disqualifying for induction.  

In February 1962 the veteran's right ear began to drain and 
he had a headache on the right side.  On examination there 
was slight moisture in the middle ear on the right.  The 
diagnosis was chronic otitis media of the right ear, in 
exacerbation.  

Postservice private clinical evidence from multiple sources 
is on file which document continued treatment for ear 
pathology and hearing loss.  An undated clinical record shows 
that the veteran had a history of having had two unsuccessful 
tympanoplasties, in January and December 1960.  In September 
1963 he had had right ear drainage for about 2 years.  It was 
also reported that in 1958 he had had a graft and 
questionable mastoid surgery.  The ear had remained dry for a 
short period but he had had further surgery in 1959 because 
of a recurrence of drainage.  It had remained dry until he 
entered service, at which time it started draining again and 
it had drained intermittently since then.  Another clinical 
notation in September 1963 also noted a history of prior 
surgery of the right ear for deafness.  In February 1964 he 
had a tympanoplasty of the right ear.  In August 1970 he 
related having had an operation 4 years earlier when a vein 
was removed from his right arm and put in his right ear.  In 
February 1981 it was noted that he had had a left 
tympanoplasty in 1959 and judging from that, his ear 
infections had "dated at least from that time."  Also in 
February 1981 he had a left modified radical mastoidectomy 
and tympanoplasty.  

In March 2002 a VA examiner reviewed the veteran's claims 
file.  It was noted that the inservice mastoid X-ray findings 
of bilateral sclerotic mastoids indicated an on-going disease 
when the veteran was a "youngster."  The history of two 
preservice unsuccessful attempts at tympanoplasties was 
noted.  However, the examiner also noted that the veteran now 
clamed that the first time he had had any problem with his 
ear was during service, when his eardrum burst and drained.  
A physical examination was performed and found that the 
veteran's tympanic membranes were non-existent.  While there 
was no evidence of cholesteatoma or discharge, it was obvious 
to the examiner that the veteran had had extensive mastoid 
and middle ear surgery.  He had had about five surgical 
procedures on his ears.  Currently, there was no active ear 
disease or infection.  He had an average hearing loss of 69 
on the right and 84 on the left.  The hearing loss was of a 
mixed-type and much worse on the left.  The diagnosis was 
inactive, old and burned-out, chronic otitis media, 
bilaterally.  

The examiner opined, in essence, that the appellant had had 
chronic otitis media that pre-existed service and which 
resulted in his being boarded out of service.  

On VA audiometry examination in March 2002 it was noted that 
the veteran had a history of significant bilateral hearing 
loss since 1960 and a history of chronic mastoiditis and 
several surgeries.  The veteran's puretone thresholds in each 
ear at the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 
Hertz were all above 40 decibels.  The test results indicated 
a mild sloping to severe loss on the right and a severe loss 
on the left.  The loss appeared to be mixed in nature, with 
bone conduction results suggesting mild to moderately severe 
sensorineural components.  Word recognition was good.  It was 
concluded that there was a moderate mixed loss on the right 
and a severe mixed loss on the left, and the findings were 
consistent with the medical history.  

In the veteran's July 2003 VA Form 9 he stated that at 
service induction his hearing was perfect and had always been 
perfect.  He had never experienced any problems with either 
of his ears and had never had any treatment or surgery on 
either ear.  

At the November 2004 travel Board hearing the veteran 
testified that he was in perfect health when he took his 
service induction examination.  He was in field action at an 
artillery range (apparently having been exposed to acoustic 
trauma).  Page 2 of that transcript.  He had had problems 
with his ears since military service and now uses hearing 
aids.  Page 3.  He had been receiving treatment at the Lake 
Shore Hearing Clinic for about the last two years.  Page 4.  
The veteran's wife testified that he had had problems with 
his ears for the 26 years that she had known him.  The 
veteran testified that he had not had surgery prior to 
military service.  Page 6.  He had been in perfect health at 
service entrance, his hearing acuity was fine, and he had 
never had any hearing problems prior to service.  After 
service he had had 4 or 5 surgical procedures on his ears.  
Page 7.  During service he had been exposed to acoustic 
trauma on "firing grounds."  Page 9.  The veteran and his 
wife testified that he had never had preservice surgical 
procedures on his ears and the veteran testified that he had 
never had preservice treatment for his ears and had been 
accepted into military service. Page 10.   

At the hearing the veteran submitted a sworn statement from 
his sister, together with a waiver of the right to have the 
evidence initially reviewed by the RO.  In that statement she 
reported that prior to military service he had no hearing 
loss, ear disease or ear operations.  While in boot camp and 
participating in live firing, exercises he experienced 
profuse bleeding from his ears and, after going to sick call, 
was diagnosed as having ruptured ear drums.  He had had a 
hearing loss since discharge from military service.  

On VA audiometric examination in October 2006 the veteran's 
claim file was reviewed.  The veteran reported that during 
boot camp he had been exposed to noise from artillery and 
gunfire.  His chief complaint was of a gradual hearing loss 
in both ears that he had first noticed as early as 1959.  He 
had difficulty hearing in all situations.  He did not have 
tinnitus.  He thought the cause of his hearing loss was 
inservice exposure to acoustic trauma.  Currently, he fired 
weapons at a firing range but used ear protection.  He hunted 
and used power tools without ear protection.  He reported 
having a long history of middle ear problems.  Episodes of 
vertigo had begun during service.  He used a behind-the-ear 
hearing aid in the right ear and an in-the-ear hearing aid in 
the left ear.  Audiometric testing was done, revealing that 
the veteran's puretone thresholds at the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz were all above 40 
decibels.  He had a moderate to severe mixed hearing loss in 
the right ear and a severe to profound mixed hearing loss in 
the left ear.  He had surgically altered ear canals and 
mastoid cavities.  

Based on the documentation in the SMRs of radiologically 
confirmed chronic mastoiditis in January 1962, documentation 
of a preservice surgical history, and the absence of 
audiometric testing at induction with evidence of conductive 
hearing loss shortly after induction, it was opined that the 
veteran's hearing loss pre-existed service and was not 
aggravated by military service.  A postscript noted that 
after a follow-up examination by "ENT" the opinion was that 
chronic otitis media pre-existed active service.  

In October 2006 the VA examiner that reviewed the veteran's 
claim file in March 2002, once again reviewed the claim file, 
and noted that the veteran was only in military service for 
about 2 months.  After a second claim file review, the 
examiner was still of the opinion that the veteran had had 
problems with his ears which pre-existed service.

After a physical examination, which revealed that the 
veteran's tympanic membranes were present but distorted and 
that there was no active ear disease or infection of the 
middle or inner ears, including no suppuration or effusion, 
it was noted that the veteran had a conductive hearing loss, 
bilaterally.  

The diagnosis was postoperative mastoid cavities, 
bilaterally.  The examiner felt that unquestionably the 
veteran had had ear disease which pre-existed service.  It 
was felt that reconstruction was not currently possible and 
that he needed hearing aids.  It was felt that his hearing 
loss was not related to military service because audiograms 
at service entrance showed a conductive hearing loss, 
bilaterally.  There was a history in his chart that he had 
had bilateral ear surgery in the September prior to his 
service entrance.  It was noted that all of this was well 
documented, including the fact that the veteran had gone 
before a Medical Board.  

Analysis

As was noted in the June 2006 Board remand, because the 
veteran had less than six months of peacetime service, he is 
not entitled to the presumption that he was in sound 
condition upon entrance into active service.  Because there 
is no question that the veteran has had otitis media and 
hearing loss since his brief (about two months of) service, 
the only questions presented are whether the otitis media and 
hearing loss pre-existed service and were aggravated, i.e., 
increased in severity during active service, or (as alleged 
by the veteran) were incurred in active service. 

However, before proceeding to the question of aggravation, 
the Board will address the sworn testimony of the veteran and 
the sworn statement of his sister that he had no otitis or 
hearing loss prior to his brief period of active service.  
This is because if, in fact, otitis media and hearing loss 
pre-existed entrance into active service then ipso facto they 
were not incurred in active service.  

In this regard, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

While the dates of the preservice surgery and the 
descriptions of the preservice surgery vary, both the SMRs 
and the private clinical records after military history are 
replete with references to the veteran's having had both 
symptoms of otitis and hearing loss prior to active service, 
as well as surgery of some kind prior to service.  Moreover, 
the Medical Board notation that the veteran had a long 
standing history of chronic otitis media of the right ear and 
had had decreased hearing in both ears for many years, is 
consistent with postservice clinical notations of his having 
had chronic ear infections since 1959 and the recently 
recorded history on VA examination of his having noted a 
decrease in his hearing acuity since about 1959.  

Accordingly, the evidence consisting of medical histories 
recorded at the time of treatment or evaluations is 
overwhelmingly of greater probative value than the recent 
sworn testimony of the veteran and sworn statement of his 
sister to the contrary.  Thus, the Board concludes that even 
if the veteran's otitis media was not active at service 
entrance and despite the absence of audiometric testing at 
service entrance, both the veteran's otitis media and hearing 
loss pre-existed his entrance into active service.  

Thus, the only remaining question is whether the otitis media 
and hearing loss were aggravated during active service.  This 
is a medical question which requires evidence from competent 
medical professionals.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Also, the Board is mindful that it cannot 
make its own independent medical determination.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

On VA audiometric examination in 2006 the veteran's claim 
file was reviewed and his self-reported opinion that his 
hearing loss was due to inservice acoustic trauma was noted.  
After appropriate testing and a review of the SMRS, it was 
opined that the hearing loss had not only pre-existed 
military service but also was not aggravated by military 
service.  Similarly, on VA examination in 2002 of the 
veteran's ears the claim file was reviewed and it was 
concluded that the veteran's current hearing loss was not 
related to military service.  

On VA examination of the ears in 2002 the veteran's claim 
file was reviewed.  His self-reported history of first having 
had ear problems during service was noted.  Nevertheless, it 
was felt that the inservice radiological findings indicated 
that the veteran had had an on-going ear disease as a 
"youngster."  It was concluded that the veteran's chronic 
otitis media had pre-existed his active service.  The same VA 
examiner again opined in 2006, after a second review of the 
claim file, again concluded that chronic otitis media had 
pre-existed his active service and further stated that this 
was established unquestionably.  

Although this VA examiner did not specifically address 
whether the veteran's otitis media had undergone an increase 
in severity during active service, the Board is of the 
opinion that the VA examiner implied that the chronic otitis 
media had not undergone an increase in severity, and thus was 
not aggravated, during the veteran's brief period of active 
service.  

As the Board may consider only independent medical evidence 
to support its findings, and for the reasons expressed, it is 
concluded that there is no medical evidence favorable to the 
claim as to the required element of inservice aggravation.  
Accordingly, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for chronic otitis media with bilateral 
hearing loss disability is denied. 



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


